Honorable Ron Fields Prosecuting Attorney Crawford County Courthouse Van Buren, AR  72956
Dear Mr. Fields:
This letter is written in response to a request from your office concerning whether a quorum court can create a slot in the sheriff's department for a deputy to be paid a minimal sum and to be stationed in one district of the county.  You further ask, if this can be done what would the job description have to include to qualify a candidate for training at the police academy.
That quorum court of a county has the overall responsibility to preserve peace and other and secure freedom from dangerous activities.  They have the power to fix the number and compensation of deputies of the county and have an obligation to provide law enforcement protection services to those living in the county.  See Ark. Stat. Ann. 17-3801 and 17-3802 (Repl. 1980).  It appears the county has the authority to create a deputy position within the sheriff's department to be assigned to a particular area within the county.  The county also has the authority to fix the compensation.
With regard to the job description, the deputy sheriff would have to be given full law enforcement powers to enforce the criminal traffic and highway laws in the State of Arkansas.  This would place him within the definition of a law enforcement officer as defined in Ark.  Stat. Ann. 42-1001 (Repl. 1977) and thus entitle him to training by the academy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randel K. Miller.